Citation Nr: 0824525	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  07-33 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for residuals of a head 
injury, including claimed head lesions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1943 until 
July 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The matter has since been transferred to 
the jurisdiction of the RO in Atlanta, Georgia.  

The veteran's August 2006 stressor statement raised a claim 
for a left leg injury.  A January 2007 VCAA letter noted that 
the RO was working on the veteran's left leg claim; however, 
a rating determination has not been made in regards to his 
left leg.  This matter is not before the Board because it has 
not been prepared for appellate review.  Accordingly, this 
matter is REFERRED to the RO for appropriate action.

The issue of service connection for PTSD is being remanded 
and is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. An August 2006 rating decision denied service connection 
for PTSD, was not appealed by the veteran, and became final.  

2.  The evidence associated with the claims file since the 
August 2006 denial relates to an unestablished fact necessary 
to substantiate the claim for service connection for PTSD.  

3.  The medical evidence of record does not show that the 
veteran's left foot disorder is related to his active duty 
service.  

4.  The medical evidence of record does not show that the 
veteran's claimed residuals of a head injury, including his 
claimed head lesions, are related to his active duty service.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the August 2006 rating decision 
is new and material; the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for the establishment of service connection 
for a left foot disorder have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2007).

4.  The criteria for the establishment of service connection 
for the veteran's claimed residuals of a head injury, 
including claimed head lesions, have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this decision, the Board reopens the claim for service 
connection for PTSD.  In view of the Board's decision to 
reopen the veteran's claim, a discussion of VA's duties to 
notify and assist in regards to that claim is unnecessary.

In regards to the service connection claims for a left foot 
disorder and residuals of a head injury, as provided for by 
the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2007 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the January 2007 
VCAA letter also provided the veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  
Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
veteran submitted statements, including from friends, 
regarding his claim.  In June 2008, he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

There is no duty on the part of VA to provide medical 
examinations, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown. The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained. 
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent medical evidence to 
suggest that the disorders are related to service.  Indeed, 
the Board notes that obtaining VA examinations are not 
necessary as there is otherwise sufficient medical evidence 
of record to make a decision.  38 U.S.C.A. § 5103A(d). 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence for PTSD Claim

The veteran seeks to reopen a previously denied claim for 
service connection for PTSD.  A review of the record 
indicates that the veteran was previously denied service 
connection for PTSD by an August 2006 rating decision.  The 
veteran did not file a Notice of Disagreement and the rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the August 2006 rating 
decision consisted of service medical records, which did not 
indicate that the veteran was ever treated for or diagnosed 
with PTSD.  Also of record was a July 1945 Report of Medical 
Survey that found him to have somnambulism and unfit for 
service.  VA outpatient treatment records indicating a 
diagnosis of and treatment for PTSD were also of record.

Additionally, the veteran provided general statements that he 
had PTSD due to service and buddy statements from various 
friends regarding his nightmares and trouble sleeping.    

The August 2006 rating decision found the veteran to have not 
served in combat and to have a diagnosis of PTSD; however, he 
had not provided any stressor information.  The RO found that 
without a verified stressor, the veteran could not be 
examined to determine if there was a link between an in-
service stressor and PTSD.

In his current attempt to reopen the claim, the veteran has 
proffered new stressor statements, including in an August 
2006 statement and June 2008 Board hearing, generally 
indicating that his stressors included entering burning 
aircrafts to rescue possible accident survivors.  

The Board finds his statements regarding his stressors to be 
credible for the purpose of reopening the claim.  As such, 
the Board finds the newly associated evidence to have not 
been previously submitted and to be material as it relates to 
an unestablished fact necessary to substantiate his claim.  
Accordingly, the Board finds that the claim for service 
connection for PTSD is reopened.  

Service Connection Claims 

As indicated in his June 2008 hearing testimony, the veteran 
claims that he injured his left foot when he fell and a fire 
machine flattened his left foot.  He also claims that he 
injured his head after repeatedly falling out of bed during 
service, causing him to develop knots on his head, but not 
causing him to break any skin or require stitches.  He 
reported that his head never healed, and that he currently 
has lesions on the top of his head due to his in-service 
falls.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
psychoses, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
That an injury or event occurred in service alone is not 
enough.  There must be chronic disability resulting from that 
injury or event.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran's service medical records do not indicate any 
complaints of or treatment for a left foot injury.  A 
September 1943 examination found him to have normal 
extremities.  

A personal statement from the veteran's friend, M.W., dated 
in November 2004, reported that she knew the veteran while he 
was on active duty and that she recalled that he had a 
fractured left ankle and leg after he was run over by an 
emergency vehicle.  M.W. further reported that he was in a 
leg cast for at least a month and that he would on occasion 
complain of left leg and ankle pain, and that his left leg 
and ankle had worsened.  

No medical records are associated with the claims file for 
numerous years after his discharge regarding left foot 
disorder.  A general medical VA examination was provided in 
January 1995 and found his extremities to be without 
clubbing, cyanosis, or edema; a December 1993 VA medical 
report made identical findings; however, a February 1994 VA 
medical record report found him to have edema of the 
bilateral lower extremities.  

VA outpatient treatment records generally indicate that the 
veteran has reported joint pain in the ankle and foot, as 
described in an October 2001 VA outpatient treatment record, 
and chronic left leg pain, including in the ankle or knee, 
with foot tingling, as indicated in a December 2004 VA 
record. 

The majority of VA outpatient treatment records regarding his 
left foot are in relation to his diabetes mellitus.  A 
September 2003 VA surgery podiatry note noted that the 
veteran had noninsulin dependent diabetes mellitus and 
received periodic podiatry evaluations.  He reported pain, 
but had no recent history of open wounds or pedal 
complications.  A January 2004 podiatry note also reported 
worsening claudication type pain, but no recent history of 
open wounds or pedal complications.  Moderate swelling of 
both feet/ankles with pitting edema was also noted, and the 
veteran was advised to see his primary care provider for his 
kidneys in regards to his feet/ankles.  

In February 2004 the veteran reported drainage from the great 
toe of his left foot, following a fall out of a boat.  The 
examiner found avulsion of the skin of the dorsal aspect of 
the big toe.  A March 2004 podiatry note found left foot 
swelling and support stockings were provided to help with his 
chronic swelling of his bilateral feet and legs.  A foot 
ulcer was diagnosed in August 2004.  

Even if the Board finds that the veteran's claimed in-service 
injury occurred based on his statements, and supported by his 
friend M.W.'s statement regarding his left leg and ankle, 
there is no medical opinion of record indicating that his 
current foot disorder is related to his claimed in-service 
injury.  

The only medical records of evidence are VA outpatient 
treatment records indicating that the veteran complained of 
left foot pain decades after his discharge from service.  
Additionally, the September 2003 VA surgery podiatry note and 
January 2004 podiatry note both reported that he had no 
recent history of open wounds or pedal complications, 
indicating that his foot disorder has not been ongoing since 
service.  Furthermore, the January 2004 podiatry note 
indicated that the moderate swelling of his feet/ankles was 
due to his kidney function, and did not provide an opinion 
regarding an in-service injury.

Additionally, in regards to his claim for residuals of a head 
injury, including his claimed head lesions, the veteran's 
service medical records are silent as to any complaints of or 
treatment for his head.  His head and face were found to be 
normal in his September 1943 examination, and his June 1945 
Medical History reported that the veteran repeatedly fell out 
of bed and would walk in his sleep, but did not indicate that 
he incurred any head injuries due to any of his falls.  A 
July 1945 Naval Hospital record found the veteran's skin to 
be normal.  

Following service, the first medical record of evidence 
regarding the veteran's skin is a January 1962 VA outpatient 
treatment record noting that he had wart-like lesions over 
his back for possibly one and a half to two years.  He was 
diagnosed with skin molluscum, contagiosum of the back.  

The veteran also complained of "spots' on his hands in a 
March 2003 VA outpatient treatment record.  The examiner 
found a few scaly erythematous plaques on his face and 
forearms, but no suspicious lesions on his scalp, face, back, 
chest, or arms.  He was diagnosed with actinic keratosis.  He 
was found to have erythematous macules with crust on the top 
of his head, forehead, and temples in a September 2004 VA 
outpatient treatment record.  He was again diagnosed with 
actinic keratosis.  

Although the veteran claimed, in his June 2008 hearing 
testimony, that his head had not healed following his falls 
in service, his July 1945 Naval Hospital record found no 
lesions such as those claimed by the veteran.  

Furthermore, the first record of a skin disorder, several 
years after service in a January 1962 VA outpatient treatment 
record, was in reference to his back.  The May 2003 VA 
outpatient treatment record was in reference to his hands and 
specifically noted no suspicious lesions on his scalp.  The 
first record of lesions to the veteran's head was in 
September 2004, when he was again diagnosed with actinic 
keratosis.  

The veteran's record thus indicates that he did not have a 
head disorder, including his claimed lesions, in July 1945, 
prior to his discharge, and that the first indication of his 
claimed disorder arises from records dated several decades 
after his service.  Additionally, there is no medical 
evidence of record indicating that the veteran's currently 
claimed skin lesions, claimed as residuals of a head injury, 
developed due to any in-service injuries.

The only other evidence provided as to the veteran's claims 
is his belief that his left foot disorder and head injury 
residuals, claimed as head lesions, developed due to service.  
Although the veteran can provide testimony as to his own 
experiences and observations, the factual question of if 
either of the veteran's disorders can be so attributed is a 
medical question, requiring a medical expert.  The veteran is 
not competent to render such opinions.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  38 C.F.R. § 3.159. He 
does not have the requisite special medical knowledge 
necessary for such opinion evidence.  

The veteran was advised of the need to submit medical 
evidence demonstrating both a current disorder, as well as 
medical evidence demonstrating a nexus between a current 
disorder and service by way of the VCAA letter provided to 
him, but failed to do so for both claims.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a).  

Although the veteran is diagnosed with a left foot disorder 
and head lesions, there is no probative medical or credible 
lay evidence to show that he had either disorder for decades 
after his service.  Finally, there is no medical nexus 
evidence to support a connection between service and his 
claimed disorders.  

As the evidence of record is against the claims, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claims for a left foot 
disorder and residuals of a head injury, including his 
claimed head lesions, are denied.  


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen the claim for entitlement to 
service connection PTSD is granted.  The appeal is granted to 
this extent only.  

Service connection for a left foot injury is denied.

Service connection for residuals of a head injury is denied.




[Continued on the next page]  
REMAND

As was explained earlier herein, the veteran's claim of 
entitlement to service connection for PTSD is being reopened 
on the basis of new stressor statements detailing events that 
were not previously described.  VA has not fulfilled it's 
duty to attempt to verify the newly described claimed 
stressors.

The veteran currently has a diagnosis of PTSD, which a VA 
physician has connected to his time in the Navy, without a 
review of his claims file, as indicated in a February 2007 VA 
outpatient treatment record; however, none of the veteran's 
stressors have been verified.  The veteran also reported that 
he had not served in combat, in a December 2004 VA outpatient 
treatment record.

The veteran submitted a statement regarding his stressors in 
August 2006.  He reported that his stressful incidents 
occurred while stationed at the Saufley Naval Air Field in 
Florida, in approximately October or November 1943, while he 
was assigned to the Fire and Rescue Unit.  He stated that he 
was assigned to that unit between September 1943 and July 
1945.  He reported that he was sent into burning aircrafts to 
rescue people.   His other stressor claim involved being a 
passenger in a plane that went into free fall, prior to the 
pilot regaining control.  

During his June 2008 hearing, the veteran clarified that he 
was trained to perform rescue work, and he would practice 
going into flames in an asbestos suit to rescue people.  He 
also reported that he was part of a fire fighting crew for 
six months, including from September 1943 until February 
1944.  He also reported a stressful that during flight 
training, when he was in a SPD dive bomber and the engine 
stopped working, as well as taking part in several emergency 
landing, but did not provide information as to when those 
incidents occurred.

An October 1943 personnel record notes that the veteran 
completed a course of instruction at the Fire and Rescue 
School at NAS, Pensacola, Florida on October 29, 1943.  A 
Service School Record also notes that the veteran completed a 
training course as an aviation machinist's mate on March 7, 
1944.  The veteran's claimed stressors related to his rescue 
attempts should thus fall between October 29, 1943 and March 
7, 1944.  Furthermore, his Summary of Service reports that he 
was stationed in Saufley Field in Pensacola Florida, from 
October 7, 1943 until June 26, 1945, when he was transferred 
to the Navy Hospital.

The record does not indicate that the veteran's unit records 
were obtained to attempt to verify his claimed stressors.  
Additionally, stressor verification was not attempted with 
the Joint Services Records Research Center (JSRRC).  As such, 
further stressor verification is necessary.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should have the veteran 
clarify the approximate time periods, 
units of assignment, and locations of 
his claimed stressors for verification.  

2.  The RO/AMC should then attempt to 
verify the veteran's claimed stressors, 
with the U.S. Army and Joint Services 
Records Research Center (JSRRC) 
(formerly the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) or other appropriate 
organization, such as the Navy. The 
RO/AMC should request that the 
organization provide any information 
available that might corroborate the 
stressors alleged by the veteran, 
including whether he performed rescue 
operations.  All responses should be 
associated with the claims file.  The 
veteran's unit records should also be 
associated with the claims file.

3.  If the claimed stressor(s) are 
verified, the RO/AMC should determine 
if a VA psychiatric examination, 
performed in accordance with DSM-IV 
criteria and with the benefit of a 
claims file review, is necessary to 
determine if the veteran's verified in-
service stressor(s) caused his 
diagnosed PTSD or is related to his 
service-connected somatoform disorder.  

4.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


